DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election of Species
This application contains claims directed to the following patentably distinct species: 
Species A: Figs. 1-3 – drawn to a treatment tool with a thermally conductive member
Species B: Figs. 4-7 – drawn to a treatment tool with a first thermally conductive member and a second thermally conductive member, in which the second thermally conductive member may be bent into a U-shape 
Species C: Figs. 8-10 – drawn to a treatment tool with a thermally conductive member having its thickness increase towards the distal end and decrease towards the proximal end 
Species D: Fig. 11 – drawn to a treatment tool with a thermally conductive member having substantially constant thickness throughout, but having a width that increases towards the distal end and decreases towards the proximal end
Species E: Fig. 12-13 – drawn to a treatment tool with a thermally conductive member in the form of a block with three sections, in which the sheets of the first section extend in the directions of thickness T; the sheets 
Species F: Fig. 14 – drawn to a treatment tool with a thermally conductive member having its thickness decrease towards the distal end and increase towards the proximal end 
Species G: Fig. 15 – drawn to a treatment tool with a thermally conductive member having substantially constant thickness throughout, but having a width that decreases towards the distal end and increases towards the proximal end
Species H: Fig. 16-17 – drawn to a treatment tool with a thermally conductive member in the form of a block with three sections, in which the sheets of the first section extend in the directions of widthwise W; the sheets of the second portion extend in the directions of thickness T; and the third, middle portion is a combination of the first and second sections. 

The species are independent or distinct because, as disclosed, the species have mutually exclusive characteristics for each identified species as described above for each species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 13, and 20 appear generic.

The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE NGUYEN DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 7:30AM~5PM, F 7:30AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794